ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Palumbo (EP 2 722 279) is the most relevant prior art.
Palumbo discloses an apparatus (1) for packaging a product (8) arranged on a support (7; para. [0018]), the apparatus (1) comprising: a penetrating tool (101) having at least one first through opening (109) and at least one second through opening (105b)
Palumbo fails to disclose the penetrating tool is configured to have, at the advanced position, the second through opening arranged astride the base wall or the lateral wall.
Fig. 5k of Palumbo depicts the second through hole (109) lying within proximity of the lateral wall, not astride.
Additionally, if one were to reinterpret the reference, where the second through hole were element 105b, the reasoning above can be applied to this reintereptation. Element 105b does not lie astride to the base or lateral wall of the support (7).
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731